DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. If claim 1 is read as a subcombination claim, the recitation regarding the straps (part of the combination) does not further limit the cap attachment (the subcombination).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (D6282,665) in view of Rose (5,499,402).
Meyer discloses a clip comprising a first panel (best shown in Fig. 1) having an outer surface and an inner surface; and a clip section (best shown in Figs. 5 and 6) comprising a connector and a second panel having an outer surface and an inner surface, the second panel spaced behind the first panel wherein the inner surfaces of the first and second panels face each other, the second panel having about the same width as the first panel (Fig. 5) and shorter length than the first panel (Fig. 6), and centered along the length of the first panel (Fig. 6); wherein the connector connects the first panel and the second panel at the top edge of the first panel and defines a gap between the first and second panels (Fig. 5).
However, the clip disclosed by Meyer is not attached to a cap having straps extending horizontally across an opening. Rose teaches that it was known in the art to attach such a clip to a cap having straps 33 that extend horizontally across an opening (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the clip disclosed by Meyer to a cap, as taught by Rose, in order to display indicia on the cap. Note that the panel disclosed by Rose has a width slightly greater than the straps and a length at least part way across 
Regarding claim 2, see column 2, lines 1-2, of Rose.
Regarding claim 3, see Fig. 21 of Rose. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a ridge to the bottom edge of the inner surface of the second panel, as taught by Rose, in order to engage the straps.
Regarding claim 8, see Fig. 20 of Rose. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both panels curved and generally parallel, as taught by Rose, in order to follow the contour of the straps.
Regarding claim 12, Meyer discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the clip. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Rose teaches that metal would be suitable for the fabrication of a clip (column 4, lines 27-28), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the clip disclosed by Meyer from metal. See MPEP § 2144.07.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (D6282,665) in view of Rose (5,499,402), as applied to claim 1, above, and further in view of Bean (6,279,168).
Meyer discloses the invention substantially as claimed. However, Meyer does not disclose a cushion material on an outer surface of the second panel (the part that bears against the user’s head). Bean teaches that it was known in the art to provide a cushion material on the part of a headband cap attachment that bears against a user’s head, in order to make the cap more comfortable for the user. It 
Regarding claim 14, see Fig. 20 of Rose. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both panels curved and generally parallel, as taught by Rose, in order to follow the contour of the straps.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 5, 7, and 9-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4, 5, 7 and 9-11 of prior U.S. Patent No. 10,952,486. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GARY C HOGE/               Primary Examiner, Art Unit 3631